Citation Nr: 0531727	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a perforated left eardrum has been 
received.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD)

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that denied service 
connection for PTSD, and a July 2003 rating action that 
denied service connection for a perforated left eardrum and 
for a TDIU.

In November 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005.  

The Board's decision on the claim for service connection for 
PTSD and TDIU are set forth below.  The petition to reopen 
the claim for service connection for a perforated left 
eardrum is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.  

2.  The record is devoid of any competent evidence 
establishing that the veteran has, or ever has had, PTSD.

3.  The veteran's only service connected disabilities are 
tinnitus, rated 10 percent, and a bilateral hearing loss, 
rated noncompensable (zero percent).  His nonservice-
connected disorders include tinea and seborrheic dermatitis, 
peripheral vascular disease, coronary artery disease and 
atrial fibrillation.

4.  The veteran's service-connected disabilities, alone, do 
not preclude gainful employment consistent with his 
educational background and occupational experience.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110,
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue of service connection for PTSD has been 
accomplished. 

Through the January 2003 RO letter, the April 2003 rating 
action, the May 2003 RO letter, the July 2003 Statement of 
the Case (SOC), the April 2004 SOC, the June 2004 
Supplemental SOC (SSOC), and the August 2004 RO letter, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Additionally, these documents 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from him; what 
evidence the VA had retrieved and considered in his claim; 
what evidence he had to furnish; what he had to do to obtain 
assistance from the VA in connection with his appeal; and 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  VA has also offered the veteran assistance in 
completing his claim.  

Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that the VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the matter 
now before the Board, duty to assist letters strictly meeting 
the VCAA's notice requirements were furnished to the veteran 
and his representative in January 2003, prior to the April 
2003 and July 2003 rating actions on appeal.  As a result of 
RO development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.

Additionally, the Board finds that all necessary development 
on the claim for service connection for PTSD as well as for 
TDIU has been accomplished.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any additional, existing evidence that is pertinent to the 
claim on appeal that has not been obtained.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

Service Connection - Factual Background & Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.             38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). 

In this case, the veteran is seeking service connection for 
PTSD.  However, the service medical records are completely 
negative for findings or diagnoses of any psychiatric 
disorder, and no mental defects were found on October 1945 
separation examination.

A November 1945 post-service VA examination report is 
similarly negative for findings of any psychiatric 
disability; the veteran's mentality was found to be normal.  

In connection with a May 2004 VA examination for PTSD, the 
examiner reviewed the claims file, including the veteran's 
military, employment, medical, and psychiatric history.  He 
noted that a physician who saw the veteran at a VA PTSD 
clinic in July 2003 found him not to have any psychiatric 
disorder.  After current mental status examination and review 
of the criteria for PTSD, the doctor found that the veteran 
had no symptoms which were consistent with a diagnosis of 
PTSD or any other psychiatric disorder.  

On that record, the Board must conclude that the veteran does 
not have a diagnosis of PTSD upon which to currently 
predicate a grant of service connection.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a claimed 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for a PTSD 
must be denied because the first essential criterion for a 
grant of service connection-current evidence of a chronic 
"disability" upon which to predicate a grant thereof-has 
not been met.

In arriving at this decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of current competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service- 
connected disabilities.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim for a TDIU.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In the instant case, the veteran's service-connected 
disabilities are tinnitus, rated 10 percent, and a bilateral 
hearing loss, rated noncompensable (zero percent).  Service 
connection for both disorders was effective in July 2002.  
His combined disability evaluation is 10 percent; therefore, 
the veteran is initially ineligible for a TDIU.  See 38 
C.F.R. § 4.25.

The record shows that the veteran has completed four years of 
high school.  The record also shows that he was employed as a 
maintenance worker for the town water department from 1985 
until 1996.  He has not worked since August 1996.  The 
veteran claims that he is unable to secure or maintain 
gainful employment because of his service- connected 
disorders.  Unfortunately, the medical evidence does not 
support the veteran's claim.

VA audiology examination s were performed in March and May 
2003.  While the veteran was noted to have mild to severe 
sensorineural high frequency hearing loss, it was not 
indicated that hearing aids were required.  

During a VA psychiatric examination performed in May 2004, 
the 83-year old veteran related that he retired from his job 
at the town water department 15 years earlier.  During the 
examination, he was cooperative and pleasant, and the 
examiner did not indicate that the veteran had any problems 
hearing the questions or giving responses appropriate to the 
questions asked.  He reported an active social life with his 
family and friends. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU. The veteran has not 
submitted, nor is there any medical evidence of record to 
indicate he is unable to secure or maintain employment 
because of his service-connected disabilities involving a 
hearing loss and tinnitus.  In fact, the medical evidence 
shows that the veteran has significant nonservice-connected 
disorders.  No medical evidence demonstrates that either his 
service connect or nonservice-connected disorders preclude 
employment.  On his application for TDIU, the veteran stated 
that he left his employment because of his disabilities; 
however, he later stated during the May 2004 VA psychiatric 
examination that he was retired, and enjoyed a fully social 
life.  He made no complaints regarding his hearing loss.  

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities. Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102. Hence, the appeal is denied.

ORDER

Service connection for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


REMAND

With respect to the issue of whether new and material 
evidence to reopen a claim for service connection for a 
perforated left eardrum has been received, the Board notes 
that, in February 1980, the RO denied service connection for 
that disability and notified the veteran of the denial and of 
his appellate rights by letter that month.  However, the 
veteran did not initiate an appeal, as a result of which that 
determination became final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In July 2002, the veteran filed a petition to reopen the 
claim for service connection for a perforated left eardrum; 
the July 2003 rating action denying that claim culminated in 
the current appeal.  Appellate review discloses that, 
although the July 2003 rating action referred to the 
requirement that new and material evidence must be received 
in order to reopen the claim, that rating action appears to 
have denied service connection on the merits, and the April 
2004 SOC failed to furnish the veteran and his representative 
the abovementioned law and regulations pertaining to finality 
of unappealed RO determinations, and the requirement to 
furnish new and material evidence in order to reopen the 
claim.

Under the circumstances, the Board finds that this matter 
must be remanded to the RO for readjudication on the basis of 
the finality of the unappealed February 1980 RO 
determination, and the issuance of a SSOC which cites the law 
and regulations pertaining to the finality thereof, and the 
requirement to furnish new and material evidence in order to 
reopen the claim (38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.        
§§ 3.156(a), 20.302, 20.1103).

The Board also notes that, although the record contains 
October 2002 and January 2003 duty to assist letters from the 
RO to the veteran, it does not include correspondence that 
specifically addresses the VCAA duties to notify and assist, 
or that sufficiently addresses the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103; but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.    

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the petition to reopen the claim for 
service connection for a perforated left 
eardrum, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matters on appeal that are not 
currently of record.  
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen the claim for service connection 
for a perforated left eardrum on appeal 
with respect to finality of the 
unappealed February 1980 RO 
determination.

5.  Unless the claims are granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and specifically cites the law and 
regulations pertaining to finality of RO 
determinations and the requirement to 
furnish new and material evidence in 
order to reopen the claim for service 
connection (38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103), 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


